Exhibit 10.1




AMENDMENT NO. 3
THIS AMENDMENT NO. 3, dated as of March 23, 2018 (this “Amendment”), of the
Credit Agreement referenced below is by and among HURON CONSULTING GROUP INC., a
Delaware corporation, as Borrower, the Guarantors identified herein, and BANK OF
AMERICA, N.A., as Administrative Agent for and on behalf of the Lenders.
Capitalized terms used but not otherwise defined herein shall have the meanings
provided in the Credit Agreement.
W I T N E S S E T H
WHEREAS, a credit facility has been established in favor of the Borrower
pursuant to the terms of that certain Second Amended and Restated Credit
Agreement dated as of March 31, 2015 (as amended and modified, the “Credit
Agreement”) by and among Huron Consulting Group Inc., a Delaware corporation, as
Borrower, certain subsidiaries of Huron Consulting Group Inc., as Guarantors,
the Lenders identified therein and Bank of America, N.A., as Administrative
Agent and Collateral Agent;
WHEREAS, the Borrower has requested an amendment of the Credit Agreement in
certain respects; and
WHEREAS, the Lenders have agreed to the requested amendment on the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.Amendments. The Credit Agreement is amended and modified as follows:


1.1In Section 1.01 (Defined Terms) the following terms are amended or added to
read as follows:


“Agent” or Agents” means the Administrative Agent and/or the Collateral Agent,
individually or together, as appropriate.
“Amendment No. 3” means Amendment No. 3, dated as of March 23, 2018, to this
Credit Agreement.
“Amendment No. 3 Effective Date” means March 23, 2018.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.
“Consolidated EBITDA” means, for any period for the Borrower and its
Subsidiaries, the sum of (a) Consolidated Net Income, plus, (b) to the extent
deducted in determining such Consolidated Net Income and without duplication of
any amounts added back in the calculation thereof, (i) Consolidated Interest
Expense, plus (ii) Taxes, plus (iii) depreciation and amortization, plus (iv)
non-cash stock and equity-based compensation expense, plus (minus) (v) non-cash
charges (non-cash gains) resulting from the quarterly valuation of
acquisition-related contingent consideration and other contingent assets and
liabilities pursuant to Accounting Standards Codification (“ASC”) Topic 805,
plus (vi) any reduction in revenue as the result of a fair value adjustment to
deferred revenue acquired in an acquisition pursuant to ASC Topic 805, plus
(vii) non-cash restructuring charges taken in any period, provided that
“Consolidated EBITDA”


1

--------------------------------------------------------------------------------




will be reduced in any subsequent period to the extent that cash payment is made
in respect thereof, plus (minus)(viii) non-cash losses (non-cash gains)
resulting from mark-to-market adjustments or losses (gains) resulting from early
termination in respect of interest rate swap and hedging agreements pursuant to
ASC Topic 815, plus (minus) (ix) charges relating to the write-off of
capitalized costs and expenses or other non-cash losses (gains) relating to the
existing senior credit facility on its amendment and restatement, without
duplication for any such amounts included in “Consolidated Interest Expense”,
plus (minus) (x) any non-cash losses or gains recorded in connection with the
settlement, extinguishment or conversion of the Permitted Convertible
Indebtedness, without duplication for any such amounts included in “Consolidated
Interest Expense” plus (xi) reasonable costs and expenses relating to
acquisitions and financing transactions (other than those relating to the
existing senior credit facility), or amortization of such expense previously
capitalized, of up to $5 million in any such period, plus (xii) any cumulative
effect adjustment relating to the adoption of ASC Topic 606, plus (minus) (xiii)
any non-cash loss (gain) resulting from the sale of a business, and plus (xiv)
other non-recurring non-cash charges that do not involve cash payments in future
periods as may be approved by the Administrative Agent. Except as otherwise
expressly provided, the applicable period shall be the four consecutive fiscal
quarters ending as of the date of determination. For purposes of determining the
Consolidated Leverage Ratio (including for purposes of determining the
applicable pricing level for the Applicable Percentage and for compliance with
the maximum Consolidated Leverage Ratio financial covenant), but only for such
purposes, Consolidated EBITDA will be made on a Pro Forma Basis.
“Consolidated Funded Debt” means Funded Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP. For the
avoidance of doubt, “Consolidated Funded Debt” shall not include Permitted Bond
Hedge Transactions, Permitted Warrant Transactions, or liabilities relating to
operating leases accounted for pursuant to ASC Topic 842.


“Consolidated Net Income” means, for any period for the Borrower and its
Subsidiaries, net income (or loss) determined on a consolidated basis in
accordance with GAAP, but excluding, without duplication, any non-cash goodwill
impairment charge and impairment of other acquisition-related intangible assets
and non-cash extraordinary gains or losses and related tax effects thereon.
Except as otherwise expressly provided, the applicable period shall be the four
consecutive fiscal quarters ending as of the date of determination.
“Designated Jurisdiction” means, at any time, a country or territory that is
itself the subject or target of any comprehensive territorial Sanctions.
“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day; provided
that if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.
“Fee Letters” means those separate letter agreements, by and between the
Borrower, on the one hand, and (i) Bank of America and MLPF&S, dated February
23, 2018, and (ii) JPMorgan Chase Bank N.A. and JPMorgan Securities, Inc., dated
March 16, 2018, respectively, on the other hand.


“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).


“LIBOR Successor Rate” shall have the meaning provided in Section 3.03(b).


2

--------------------------------------------------------------------------------






“LIBOR Successor Rate Conforming Changes” means with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent (in consultation with the Borrower), to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Borrower).


“OFAC” the Office the Foreign Assets Control of the United States Department of
the Treasury.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Revolving Termination Date” means March 23, 2023.
1.2Clause (i) of Section 2.01(c) is amended to read as follows:


(i)    the aggregate amount of all such increases during the term of this
Agreement after the Closing Date shall not exceed $150,000,000;
1.3Section 3.03 is amended to read as follows:


3.03    Inability to Determine Rates; Successor LIBOR.


(a)    If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) either the Administrative Agent or
the Required Lenders determine in good faith that (A) deposits (whether in
Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurodollar Rate Loan, or (B) adequate and reasonable
means do not exist for determining the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan (whether in
Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan which is based on the Eurodollar Base Rate, or (ii) the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans in the affected currency or currencies shall
be suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Base Rate component of the Base Rate,
the utilization of the Eurodollar Base Rate component in determining the Base
Rate shall be suspended, in each case, until the Administrative Agent (upon the
instruction of the Required Lenders, which instruction shall be given by the
Required Lenders, as soon as the circumstances described in this Section 3.03 no
longer exist) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans in the affected currency or currencies (to the extent of
the affected Eurodollar Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.


Notwithstanding the foregoing, in the case of a pending request for a Eurodollar
Rate Loan or conversion or continuation in an Alternative Currency as to which
the Administrative Agent has made the determination described in clause (i) of
the first sentence of this subsection (a), the Administrative Agent, in
consultation with the Borrower and the Lenders, may establish an alternative
interest rate that reflects the all-in-cost


3

--------------------------------------------------------------------------------




of funds to the Administrative Agent for funding Loans in the applicable
currency and amount, and with the same Interest Period as the Eurodollar Rate
Loan requested to be made, converted or continued, as the case may be (the
“Impacted Loans”), in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (x) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (i) of the
first sentence of this subsection (a), (y) the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (z) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.


(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that: (i) adequate and reasonable means do not exist for
ascertaining LIBOR for any requested Interest Period, including because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or (ii) the administrator of the
LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”); or (iii) syndicated loans currently being
executed, or that include language similar to that contained in this Section,
are being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace LIBOR; then, reasonably promptly after such
determination by the Administrative Agent or receipt by the Administrative Agent
of such notice, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.


If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) of this subsection (b) above exist or the Scheduled Unavailability
Date has occurred (as applicable), the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (A) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (B) the
Eurodollar Rate component shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
borrowing of Base Rate Loans (subject to the foregoing clause (B)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.


1.4A new clause (d) is added to Section 6.12 to read as follows:


(d)    the Borrower is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments.


4

--------------------------------------------------------------------------------






1.5Section 6.23 is amended to read as follows:


6.23    Sanctions and Anti-Corruption Laws.


(a)    Neither the Borrower nor any of its Subsidiaries, nor to the knowledge of
the Borrower and the other Loan Parties, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by, any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List or (iii) located, organized or resident in a Designated
Jurisdiction.


(b)    The Borrower and each of its Subsidiaries, and, to the knowledge of the
Borrower and the other Loan Parties, their respective officers, directors,
agents, affiliates and representatives, are in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act of 2010, and other similar anti-corruption legislation in other
jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.


1.6Section 7.08 is amended to read as follows:


7.08    Compliance with Laws.


(a)    Except to the extent the failure to do so would not reasonably be
expected to have a Material Adverse Effect, comply with all Laws and all
restrictions and requirements imposed by any Governmental Authority; and obtain
and maintain all licenses, permits, certifications, registrations and approvals
of all applicable Governmental Authorities as are required for the conduct of
its business as currently conducted and herein contemplated; and


(b)    Conduct its business in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act of 2010,
and other similar anti-corruption legislation in other jurisdictions, and
maintain policies and procedures designed to promote and achieve compliance with
such laws.


1.7Section 8.06(d) is amended to read as follows:


(d)    the Borrower may declare and make other Restricted Payments; provided
that (i) no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto on a Pro Forma Basis, (ii) the Borrower
shall deliver a certificate from a Responsible Officer in form and detail
reasonably satisfactory to the Administrative Agent confirming the foregoing and
demonstrating compliance with the financial covenants after giving effect
thereto on a Pro Forma Basis; and (iii) if the Consolidated Leverage Ratio
(calculated on a Pro Forma Basis after giving effect to such Restricted Payment)
is greater than 3.00 to 1.0, no such Restricted Payment shall be made to the
extent that the aggregate amount of all Restricted Payments made pursuant to
this Section 8.06(d) exceeds the sum of (A) $75,000,000 plus (B) 50% of
cumulative Consolidated Net Income from the Closing Date, plus (C) 50% of the
Net Cash Proceeds from Equity Issuances after the Closing Date.
1.8Section 8.10 is amended to read as follows:


8.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly:


(a)    whether immediately, incidentally or ultimately, to purchase or carry
margin stock (within the meaning of Regulation U of the FRB) or to extend credit
to others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose;


5

--------------------------------------------------------------------------------






(b)    to fund any activities of or business with any individual or entity, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation of
by any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender or otherwise) of Sanctions, or to lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity for any such purposes;


(c)    for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act of 2010, or other similar
anti-corruption legislation in other jurisdictions.


1.9Section 8.11(b) is amended to read as follows:


(b)    Consolidated Leverage Ratio. As of the end of each fiscal quarter the
Consolidated Leverage Ratio will be not greater than:


 
Fiscal Quarters
Fiscal Years
March 31
June 30
September 30
December 31
2017
 
 
 
3.75:1.0
2018
4.00:1.0
4.00:1.0
3.75:1.0
3.75:1.0
2019
3.75:1.0
3.75:1.0
3.50:1.0
3.50:1.0
2020 and thereafter
3.50:1.0
3.50:1.0
3.50:1.0
3.50:1.0



1.10A new Section 10.12 is added to read as follows:


10.12    Lender Representations regarding ERISA.


(a)    Each Lender (i) represents and warrants, as of the Amendment No. 3
Effective Date (or, with respect to any Person that becomes a Lender after the
Amendment No. 3 Effective Date, as of the date such Person becomes a Lender
party to this Credit Agreement), and (ii) covenants, from the Amendment No. 3
Effective Date (or, with respect to any Person that becomes a Lender after the
Amendment No. 3 Effective Date, from the date such Person becomes a Lender party
to this Credit Agreement) to the date such Person ceases being a Lender party to
this Credit Agreement, in each case, for the benefit of each Agent, each
arranger, and their respective Affiliates, and not, for each avoidance of doubt,
to or for the benefit of any Loan Party, that at least one of the following is
and will be true: (A) such Lender is not using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments; (B) the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement, (C)(1) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (2)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Credit Agreement, (3) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Credit Agreement satisfies the
requirements of subsections (b) through (g) of Part I of PTE 84-14, and (4) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of


6

--------------------------------------------------------------------------------




Credit, the Commitments and this Credit Agreement; or (D) such other
representation, warranty and covenant as may be agreed in writing between the
Administrative Agent, in its sole discretion, and such Lender.


(b)    In addition, unless subclause (A) in the immediately preceding clause (a)
is true with respect to a Lender, or such Lender has not provided another
representation, warranty and covenant as provided in subclause (D) in the
immediately preceding clause (a), such Lender further (i) represents and
warrants, as of the Amendment No. 3 Effective Date (or, with respect to any
Person that becomes a Lender after the Amendment No. 3 Effective Date, as of the
date such Person becomes a Lender party to this Credit Agreement), and (ii)
covenants, from the Amendment No. 3 Effective Date (or, with respect to any
Person that becomes a Lender after the Amendment No. 3 Effective Date, from the
date such Person becomes a Lender party to this Credit Agreement) to the date
such Person ceases being a Lender party to this Credit Agreement, in each case,
for the benefit of, each Agent, each arranger, and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of any Loan Party,
that: (A) none of any Agent, any arranger, or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender (including in
connection with the reservation or exercise of any rights by the any Agent under
this Credit Agreement, any Loan Document or any documents related to hereto or
thereto); (B) the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(C) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations); (D) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Credit Agreement is a fiduciary under ERISA or
the Internal Revenue Code, or both, with respect to the Loans, the Letters of
Credit, the Commitments and this Credit Agreement and is responsible for
exercising independent judgment in evaluating the transactions hereunder; and
(E) no fee or other compensation is being paid directly to any Agent, any
arranger, or any their respective Affiliates for investment advice (as opposed
to other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Credit Agreement.


(c)    Each Agent and each arranger hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments and this Credit Agreement, (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender, or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


1.11Schedule 2.01 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Schedule 2.01 attached hereto.


Section 2.Representations and Warranties, No Default. Each of the Loan Parties
hereby represents and warrants that as of the effective date of this Amendment,
(i) no Default or Event of Default exists and is continuing, and (ii) all
representations and warranties contained in the Credit Agreement are true and
correct in all material respects on and as of the date hereof, as though made on
and as of the date hereof, except to the extent that


7

--------------------------------------------------------------------------------




such representations and warranties specifically refer to an earlier date, in
which case they were true and correct in all material respects as of such
earlier date.


Section 3.Assignment and Reallocation of Interests.


3.1    Assignment of Interests by Exiting Lenders. For agreed consideration,
each of the Lenders identified as an Exiting Lender on the signature pages
hereto (the “Exiting Lenders”) hereby irrevocably sells and assigns to the other
Lenders on the signature pages hereto (the “Remaining Lenders”), and each of the
Remaining Lenders hereby irrevocably purchases and assumes from the Exiting
Lenders, subject to and in accordance with the Standard Terms and Conditions for
Assignments, as of the Amendment No. 3 Effective Date (i) all of the Exiting
Lenders’ rights and obligations in their capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto at
par and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Exiting Lenders (in
their capacity as a Lender) against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by the Exiting Lenders, as assignors, to the Remaining Lenders, as
assignees, pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interests”). The sales and assignments hereby are
made without recourse to the Exiting Lenders and, except as expressly provided
herein (including the Standard Terms and Conditions for Assignments), without
representation or warranty by Exiting Lenders.


3.2    Purchase of Interests by Remaining Lenders. Each of the Remaining Lenders
hereby (a) represents and warrants that (i) it has full power and authority, and
has taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby, (ii) that it is an existing
Lender under Credit Agreement and, consequently, an Eligible Assignee, (iii)  it
is bound by the provisions of the Credit Agreement as a Lender thereunder and
has the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment on the basis of which it has
made such analysis and decision independently and without reliance on the
Exiting Lender, the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, it has delivered all such documentation required to be delivered
by it pursuant to the terms of the Credit Agreement; and (b) agrees that (i) it
will, independently and without reliance on the Exiting Lenders, the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


3.3    Reallocation of Interests among Remaining Lenders. The interests of the
Remaining Lenders in loans and commitments of the Credit Agreement are
reallocated among such Lenders as provided in Schedule 2.01, as revised and
attached hereto.


3.4    Assignment of Interests to Give Effect to Reallocation. The Remaining
Lenders shall purchase and sell assignment interests in the loans and
commitments under the Credit Agreement to give effect to the reallocation of
loans and commitments as provided herein and reflected on Schedule 2.01, as
revised and attached hereto.


Section 4.Effectiveness. This Amendment shall become effective on the date that
all of the following conditions shall have been satisfied:




8

--------------------------------------------------------------------------------




4.1Consents. The Administrative Agent shall have received (a) signed consents to
this Amendment from the Lenders (including the Exiting Lenders), and (b)
executed signature pages hereto from each Loan Party.


4.2Legal Opinions. The Administrative Agent shall have received a favorable
legal opinion from Barnes & Thornburg, LLP, counsel to the Loan Parties,
covering such matters as the Administrative Agent may reasonably request and
otherwise reasonably satisfactory to the Administrative Agent.


4.3Closing Certificates. The Administrative Agent shall have received from the
Loan Parties certified copies of resolutions and Organization Documents, or “no
change” certifications from the deliveries made on the Closing Date, and updated
incumbency certificates and specimen signatures, as appropriate.


4.4Fees and Expenses. The Administrative Agent shall have received all fees
required to be paid, and all expenses (including the reasonable fees and
expenses of legal counsel), on or before the date hereof.


Section 5.Guarantor Acknowledgment. Each Guarantor acknowledges and consents to
all of the terms and conditions of this Amendment, affirms its Guaranteed
Obligations under and in respect of the Loan Documents and agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge any Guarantor’s obligations under the Loan Documents, except
as expressly set forth therein.


Section 6.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.


Section 7.Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.


Section 8.Expenses. The Borrower agrees to pay all reasonable costs and expenses
of the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including the reasonable fees and expenses of Moore
& Van Allen PLLC.


Section 9.Headings. The headings of this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.


Section 10.Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, any other Agent, the Swing Line Lender or the L/C Issuer,
in each case under the Credit Agreement or any other Loan Document, and (ii)
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Document. Except as expressly set forth herein, each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect. Each Loan Party reaffirms its obligations
under the Loan Documents to which it is party and the validity of the Liens
granted by it pursuant to the Collateral Documents. This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the effective date hereof, all references to the Credit Agreement in any
Loan Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. Each of the Loan Parties hereby consents to this
Amendment and confirms that all obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Credit Agreement as amended hereby.
[Signature pages follow]


9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWER:
HURON CONSULTING GROUP INC.,
a Delaware corporation
By:       /s/ JOHN D. KELLY                      
Name: John D. Kelly
Title: EVP, CFO and Treasurer
GUARANTORS:
HURON CONSULTING GROUP HOLDINGS LLC,
a Delaware limited liability company
By:       /s/ JOHN D. KELLY                      
Name: John D. Kelly
Title: EVP, CFO and Treasurer
 
HURON CONSULTING SERVICES LLC,
a Delaware limited liability company
By:       /s/ JOHN D. KELLY                      
Name: John D. Kelly
Title: EVP, CFO and Treasurer
 
HURON MANAGEMENT SERVICES LLC,
formerly known as WELLSPRING MANAGEMENT SERVICES LLC, a Delaware limited
liability company
By:       /s/ JOHN D. KELLY                      
Name: John D. Kelly
Title: EVP, CFO and Treasurer
 
HURON DEMAND LLC,
a Delaware limited liability company
By:       /s/ JOHN D. KELLY                      
Name: John D. Kelly
Title: EVP, CFO and Treasurer
 
HURON TECHNOLOGIES INC.,
a Delaware corporation
By:       /s/ JOHN D. KELLY                      
Name: John D. Kelly
Title: EVP, CFO and Treasurer
 
STUDER HOLDINGS, INC.,
a Delaware corporation
By:       /s/ JOHN D. KELLY                      
Name: John D. Kelly
Title: EVP, CFO and Treasurer
 
THE STUDER GROUP, L.L.C.,
a Florida limited liability company
By:       /s/ JOHN D. KELLY                      
Name: John D. Kelly
Title: EVP, CFO and Treasurer





10

--------------------------------------------------------------------------------




 
INNOSIGHT HOLDINGS, LLC,
a Delaware limited liability company


By:       /s/ JOHN D. KELLY                      
Name: John D. Kelly
Title: EVP, CFO and Treasurer
 
INNOSIGHT INTERNATIONAL, LLC,
a Delaware limited liability company


By:       /s/ JOHN D. KELLY                      
Name: John D. Kelly
Title: EVP, CFO and Treasurer


 
INNOSIGHT CONSULTING, LLC,
a Delaware limited liability company


By:       /s/ JOHN D. KELLY                      
Name: John D. Kelly
Title: EVP, CFO and Treasurer


 
HURON AVIATION ONE LLC,
a Delaware limited liability company


By:       /s/ JOHN D. KELLY                      
Name: John D. Kelly
Title: EVP, CFO and Treasurer


 
HURON AVIATION TWO LLC,
a Delaware limited liability company
By:       /s/ JOHN D. KELLY                      
Name: John D. Kelly
Title: EVP, CFO and Treasurer





ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent


By:        /s/ KYLE D HARDING                
Name: Kyle D Harding
Title: Assistant Vice President





EXITING LENDERS:
THE HUNTINGTON NATIONAL BANK


By:        /s/ MARK ZOBEL                        
Name: Mark Zobel
Title: Vice President





11

--------------------------------------------------------------------------------





Schedule 2.01
Lenders and Commitments


Lender
Revolving Commitment
Revolving Commitment
 Percentages
Bank of America, N.A.
$100,000,000.00
20.000000000%
JPMorgan Chase Bank, N.A.
$75,000,000.00
15.000000000%
KeyBank National Association
$45,500,000.00
9.100000000%
PNC Bank, National Association
$44,500,000.00
8.900000000%
Bank of Montreal
$42,500,000.00
8.500000000%
Fifth Third Bank
$40,000,000.00
8.000000000%
Citizens Bank, N.A.
$35,200,000.00
7.040000000%
Compass Bank
$27,500,000.00
5.500000000%
The Northern Trust Company
$22,300,000.00
4.460000000%
U.S. Bank National Association
$22,000,000.00
4.400000000%
Associated Bank National Association
$20,200,000.00
4.040000000%
Northbrook Bank & Trust Company
$13,000,000.00
2.600000000%
CIBC Bank USA
$12,300,000.00
2.460000000%
Total
$500,000,000.00
100.000000000%





12